IGenii, Inc. 10-Q Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. § 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (“Section 906”), Ross Lavnikevich and Rafael Abdurachmanov, Chief Executive Officer and Chief Financial Officer, respectively, of iGenii, Inc, certify that (i) the Quarterly Report on Form 10-Q for the quarter ended June 30, 2009 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended and (ii) the information contained in such report fairly presents, in all material respects, the financial condition of iGenii, Inc as of the dates presented and the results of operations of iGenii, Inc for the periods presented. /s/ Ross Lavnikevich
